    Case 1:19-cv-24114-KMW Document 29 Entered on FLSD Docket 12/09/2019 Page 1 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                   Southern District of Florida


            SHARKNINJA OPERATING LLC,                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 19-cv-24114
                                                                      )
                 EMERIL LAGASSE, et al.                               )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) CANTOR COLBURN LLP (Counterclaim-Defendant)
                                           20 Church Street
                                           22nd Floor
                                           Hartford, CT 06103




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Herman J. Russomanno, III
                                           Russomanno & Borrello, P.A.
                                           150 West Flagler Street, PH2800
                                           Miami, Florida 33130



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:
              Dec 9, 2019                                                                       s/ Doris Jones
                                                                                                                 k
    Case 1:19-cv-24114-KMW Document 29 Entered on FLSD Docket 12/09/2019 Page 2 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                   Southern District of Florida


            SHARKNINJA OPERATING LLC,                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 19-cv-24114
                                                                      )
                 EMERIL LAGASSE, et al.                               )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) DANIEL R. GIBSON, ESQ. (Counterclaim-Defendant)
                                           Cantor Colburn LLP
                                           20 Church Street
                                           22nd Floor
                                           Hartford, CT 06103



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Herman J. Russomanno, III
                                           Russomanno & Borrello, P.A.
                                           150 West Flagler Street, PH2800
                                           Miami, Florida 33130



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:         Dec 9, 2019                                                                       s/ Doris Jones

                                                                                                                 rk
    Case 1:19-cv-24114-KMW Document 29 Entered on FLSD Docket 12/09/2019 Page 3 of 3

AO 440 (Rev. 06/12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                   Southern District of Florida


            SHARKNINJA OPERATING LLC,                                 )
                                                                      )
                                                                      )
                                                                      )
                            Plaintiff(s)                              )
                                                                      )
                                v.                                           Civil Action No. 19-cv-24114
                                                                      )
                 EMERIL LAGASSE, et al.                               )
                                                                      )
                                                                      )
                                                                      )
                           Defendant(s)                               )

                                                    SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PEDRO J. LOPEZ-BALDRICH, ESQ. (Counterclaim-Defendant)
                                           Chief Legal Officer
                                           SharkNinja Operating LLC
                                           89 A St #100,
                                           Needham, MA 02494



          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Herman J. Russomanno, III
                                           Russomanno & Borrello, P.A.
                                           150 West Flagler Street, PH2800
                                           Miami, Florida 33130



       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.




Date:            Dec 9, 2019                                                                      s/ Doris Jones
